Appeal from the order of the Supreme Court, Kings County, dated December 19, 1974, dismissed, without costs, as academic. That order was superseded by the order granting reargument. Order of the same court, dated January 6, 1975, affirmed insofar as appealed from, without costs. No opinion. The physical examinations of plaintiffs shall proceed at a time and place to be specified in a written notice of not less than 10 days, to be given by defendant, or at such time and place as the parties may agree. Rabin, Acting P. J., Hopkins, Martuscello, Brennan and Shapiro, JJ., concur.